 In theMatter ofSOUTHERNCALIFORNIA GAS COMPANYandUTILITYWORKERSORGANIZINGCOMMITTEE,LOCAL114, C. I.O.Case No. R-2418.-Decided April P,9, 1941Jurisdiction:gas utility industry.Investigation and Certification of Representatives:existence of question: Com-pany refused, upon request, to recognize the union ; election necessary.Unit Appropriate for Collective Bargaining:all employees of the Company inthe Van Nuys district of the Northern Division, excluding supervisors andtemporary and probationary employees.Mr. Leroy M. EdwardsandMr. T. J. Reynolds,of Los Angeles,Calif., for the Company.Gallagher,Wirin c Johnson,byMr. William M. Samuels,of LosAngeles, Calif., for the Union.Miss Ann Landy,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 12,1941, Utility Workers Organizing Committee, Local114, C. I. 0., herein called the Union, filed with the Regional Directorfor the Twenty-first Region (Los Angeles, California), a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Southern California Gas Company,.Los Angeles, California,_ herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On March 13, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On March 17, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to the notice, a hearing was held at Los Angeles, California,31 N. L R B., No. 70.461 462DECISIONSOF NATIONALLABOR RELATIONS BOARDon March 25,1941,before David Sokol,the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company and the Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the beginning of the hearing and again at the end of the hearingthe Company moved for the dismissal of the petition on the groundthat the Board lacks jurisdiction.The TrialExaminer reservedruling for the Board.For the reasons stated below the motion ishereby denied.During the course of the hearing the Trial Examinermade several rulings on other motions and on objections to the admis-sion of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMP ANYAt the hearing in the instant proceeding the record in an earlierrepresentation proceeding involving the Company' was introduced in-evidence by agreement.Further, there was introduced in evidencewithout objection the affidavit of the Company's president in supportof the Company's motion to dismiss for lack of jurisdiction.No otherevidence concerning the Company's operations in so far as they bearon the Board's jurisdiction was introduced. In the earlier case theBoard found and it here finds that :Southern California Gas Company is a public utility corporation,organized under the laws of California, with its principal office ,andplace of business in Los Angeles, California.The common stock ofthe Company, together with, the stock of Southern Counties Gas Co.,Santa Maria Gas Co., and Industrial Fuel Supply Co., is wholly ownedby a common holding company, Pacific Lighting Corporation.Ofthese operating companies, the Company, Southern Counties Gas Co.,and Santa Maria Gas Co. distribute gas to consumers, while IndustrialFuel Supply Co. is engaged only in the transportation and transmis-sion of gas from the gas fields to other gas companies.The Company is engaged principally in the business of purchasing,transporting, selling, and distributing natural gas for light, heat, andpower purposes in the central and southern portions of California.It is also engaged to a very minor extent in manufacturing, transport='Matter of Southern California Gas CompanyandUtilityWorkers Organizing Committee,LocalNo. 132,10 N.L. R. B 1123. SOUTHERN CALIFORNIA GAS COMPANY463ing, selling, and distributing manufactured gas. It purchases andsells butane for the purposes of light, heat, and power.As an incidentto 'its principal business of distributing gas the Company sells gasappliances at retail.The Company is the chief source of natural gas in the southern por-tion of California.In 1937 it either purchased or transported directfrom the gas and oil fields in California some 25 per cent of the totalnatural gas produced in the State of California.In addition,throughinterconnections between the Company's lines and those of IndustrialFuel Supply Co. and Southern Fuel Co,, the Company purchased aconsiderable portion of the 35 per cent of the total natural gas pro-duced in California and handled by these two companies,neither ofwhich is itself engaged in the distribution of gas to consumers.TheCompany has a monopoly in the area served by it, which includes por-tions of the counties of Kings, Tulare, Kern, Ventura, Los Angeles,San Bernardino, and Riverside.During 1937, the' Company served140 cities, towns, and communities with a population of 2,897,000.The Company maintains approximately 8,853 miles of pipe lines foruse in gathering natural gas and for its transmission and distribution.In 1937 it transported for sale 79,196,391M. C. F.2 of natural gas, ofwhich 38,086,191 M.C. F. were sold to domestic and commercial con-sumers, and 39,344,532 M. C. F. to'industrial and gas-engine con-sumers.In 1937 the gross revenue of the Company amounted to $27,-144,595.61.Its total capital stock amounts to $52,374,700,and its totalassets to $152,795,679.50.As of December 31, 1937,the Company hadin its employ 4,830 employees.The chief raw material purchased by the Company is natural gas,all of which is purchased in the State of California.In addition, itspurchases of raw materials include pipes,meters, regulators,pumps,compressors,valves, bolts,nuts, repair parts, tools,and similar mate-rials.Of these raw,materials,during 1937,amounts for the value of$1,214,822.63 were purchased outside of the State of California.Thiswas somewhat less than 10 per cent of the total purchases of rawmaterials,including natural gas; and, omitting the value of the naturalgas purchased during that year, constituted approximately one-thirdof the total of all other raw materials purchased by the Company.The affidavit of the Company's president,so far as here material,indicates that the gross revenues of the Company from sale of gas in1940 exceeded$33,000,000,and that the"amount expended for majoritems(sic) of raw,materials and equipment manufactured outside theState" and used by the Company in that year in its business exceeded$760,000.2M. C F stands for thousand cubic feet, the standard measurement for natural gas. 464DECISIONSOF NATIONALLABOR RELATIONS BOARDIn sum, the Company argues first, that its operations are exclusivelyintrastate. in character; second, that one or more substitute fuels areavailable immediately or upon comparatively short notice to all in-dustrial consumers supplied with natural gas by the Company, and,that the use of such substitute fuels would prevent, any substantialcessation of operations on the part of such consumers in the eventof the shutting off of their supply of natural gas.The same conten-tions were made by the Company and fully considered by the Boardin the earlier proceeding involving the Company.The Board therefound, in substance, and it here finds, that the Company supplies gasto all the major industrial firms in southern California and to a numberof instrumentalities of interstate commerce, and that a stoppage ofthe operations of the Company would have a close, intimate, and sub-stantial effect upon interstate and foreign commerce.-II.THE ORGANIZATION INVOLVEDUtilityWorkers Organizing Committee, Local 114, is a labor or-ganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company in the Van Nuysdistrict.III.THE QUESTION CONCERNING REPRESENTATIONOn February 24, 1941, the Company refused, upon request, to recog-nize the Union as the exclusive representative of its employees inthe Van'Nuys district.'There was introduced in evidence a report prepared by the RegionalDirector to show that the Union represents a substantial number ofthe employees in the unit hereinafter found to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING' REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.8 Cf.Consolidated Edison Co. v.N. L.R. B, 305 U. S 197 ;N. L R. B.v. Pacific Gas andElectric Co.,C.C. A. 9, March28, 1941.A The Regional Director's report"shows that 70 employees whose names appear on theCompany's pay roll of January 31,1941, havesigned authorization cards for the Union:Sixty-twoof these cards were signedbetween July1940 and March 1941.There are about122 employees in the appropriate unit. SOUTHERN CALIFORNIA GAS COMPANYV.THE APPROPRIATE UNITr465The Union contends that all employees of the Company in the VanNuys district of the Northern Division, exclusive of supervisors andprobationary and temporary employees, constitute an appropriate unit.The Company claims that its employees in the entire Northern Divi-sion should constitute a single unit inasmuch as the Board has alreadyfound' that the employees of the Central Division constituted such aunit and because the selection of an intra-division unit such as theVan Nuys District would subdivide the Company system into smallareas and result in organizational struggles and jurisdictional strife.The Company has eight operating divisions, four of such divisionsbeing subdivided into two to four districts.The Northern Division,the only one involved in this proceeding, is divided into two districts,Van Nuys and Glendale.The Glendale district covers a larger terri-tory and employs about 30 more men than the Van Nuys district.There is a district agent in charge of the operations at Van.Nuys,but a good portion of the work done by the employees in the Van Nuysdistrict is assigned and supervised from Glendale.The Union claimsthat the employees in the Van Nuys area comprise a homogeneous unitand that inasmuch as a large majority of the employees live in VanNuys that they have separate social and political activities from theemployees in the Glendale district.Van Nuys is located 15 milesfrom Glendale with no direct rail connections and the Union found itimpossible to, arrange common meetings for the employees in the twodistricts.On March 8, 1939, the Board certified Utility Workers OrganizingCommittee, Local No. 132 as the exclusive representative of the Com-pany's production employees in certain classifications'in the CentralDivision.'Since then the Company has been bargaining with Local132 but no agreement has been entered into as yet.Local 114, thepetitioning union in the instant case, has taken up grievances withthe Company on behalf of employees in the Van Nuys district since1938.In 1938 the Union handled several grievances on behalf of em-ployees in the Glendale district also, but it has not done so since then.Local 114 has attempted to organize the employees in Glendale in 1938and again in the fall of 1940.The Union claims, however, that theGlendale employees are not eligible for membership in Local 114, andif they organize, a separate charter will be issued to them.Under the circumstances of this case and inasmuch as, self-organi-zation of the Company's employees in 'the Northern Division has beensubstantially confined to the Van Nuys district, we are of the opinionthat the unit requested by the Union is appropriate.5See footnote 1.1Matter of Southern California Gas CoandUtilityWorkers Organizing Committee,LocalNo 132,11 N. L.R. B 1032 466-DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all employees of-the Company in the Van Nuys dis-trict of the Northern Division, excluding supervisors and temporaryand probationary employees, constitute a unit appropriate for thepurposes of collective- bargaining and that said unit will insure to theemployees of the Company the full benefit of their right to self -organi-zation and to collective bargaining and otherwise effectuate the policiesof the Act.-VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved in an election by secret ballot.Following ourusual practice, we shall direct that all employees in the appropriateunit whose names appear on the Company's pay roll for the periodimmediately preceding the date of this Direction of Election, subjectto such limitations and additions as are set forth in the Direction,shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Southern California Gas Company withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All employees of the Company in the Van Nuys district of theNorthern Division, excluding supervisors and probationary and tem-porary employees, constitute a unit appropriate for the purpose ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Southern California Gas Company, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction of Election, under the directionand supervision of the Regional, Director for the Tweiity-first Region,acting in this matter as agent for the National Labor Relations Board, SOUTHERN CALIFORNIA GAS COMPANY467and subject to Article III, Section 9, of said Rules and Regulations,among all employees of the Company in the Van Nuys district of theNorthern Division, who were employed .during the pay-roll periodnext preceding the date of this Direction of Election, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding supervisorsand probationary and temporary employees, and any who have sincequit or been discharged for cause, to determine whether or not theydesire to be -represented by Utility Workers Organizing Committee,Local 114, C. I. 0., for the purposes of collective bargaining.N441843-42-vol 31-31